NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



EUGENE CREECH AND PATRICIA                  )
CREECH,                                     )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D19-3478
                                            )
NAPLES ESTATES LIMITED                      )
PARTNERSHIP,                                )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Collier
County; Joseph Foster, Judge.

Donald E. Christopher of Baker
Donelson Bearman Caldwell &
Berkowitz, PC, Orlando, for Appellants.

J. Allen Bobo and Jody B. Gabel of Lutz,
Bobo & Telfair, P.A., Sarasota, for Appellee.



PER CURIAM.


              Affirmed.


BLACK and SMITH, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR JUDGE,
Concur.